FILED

UNITED sTATEs D1sTR1CT CoURT SEP 2 6 2013
FOR THE DISTRICT OF COLUMBIA c%lgg; #ldr$t.h£;|;t|::;rtlg g:gg;,;:mg%,a
Kenneth Wayne Leamingl, )
Plaintiff, g
v. § civil A¢ri@n N@. /3" /$l/;
Barack Hussein Obama, §
Defendant. §

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application to proceed in forma pauperis. The application will be granted and the complaint will
be dismissed. See 28 U.S.C. § l9l5A (requiring the Court to screen and dismiss a prisoner’s
complaint upon a determination that it is frivolous).

Plaintiff is a prisoner incarcerated at the SeaTac F ederal Detention Center in Seattle,
Washington. He purports to register a claim against President Barack Obama or the United
States, but for what injury is wholly unclear. Since the complaint "lacks an arguable basis either
in law or in fact," Neitzke v. Wl'lliams, 490 U.S. 319, 325 (1989), it will be dismissed See
Crisaj"z v. Holland, 655 F.2d 1305, 1307-08 (D.C. Cir. l98l) ("A court may dismiss as frivolous
complaints . . . postulating events and circumstances of a wholly fanciful kind."). A separate

Order of dismissal accompanies this Memorandum Opinion.

/%//Fra¢é

/¢\ United States ‘District Judge
Date: September f § , 2013

’ Although the name on the case caption of the handwritten complaint omits the surname
Leaming, the Court takes judicial notice of the plaintiffs prior cases in this Court listing his full
name as Kenneth Wayne Leaming. In addition, plaintiff s signature on the application to
proceed in forma pauperis includes Leaming, as does the financial documents furnished by
prison authorities.